Citation Nr: 1020562	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right knee 
arthralgia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to a non-service-connected pension 
and entitlement to an increased evaluation for residuals, 
parotitis, mumps, with orchitis and residual left testicular 
atrophy, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  In 
addition, in April 2010 the Veteran's representative raised a 
new theory of entitlement for service connection for right 
knee arthralgia based on aggravation of a condition that 
preexisted service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009)).  The law particularly required VA 
to obtain any relevant records held by any Federal department 
or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).

The Veteran's representative wrote in April 2010 that the 
Veteran has been found to be disabled by the Social Security 
Administration (SSA) due to his back, neck, and hypertension.  
The records from SSA have not been associated with the claims 
file. In addition, it is not clear from the record whether 
all of the available service treatment records (STRs) have 
been associated with the claims file.  The Veteran was 
hospitalized for 13 days in April and May of 1967.  However, 
only a summarization of the hospitalization is included in 
the STRs.  The VCAA requires that VA attempt to obtain the 
Veteran's SSA records and STRs in their entirety until they 
are obtained, unless it is reasonably certain and documented 
that such records do not exist or that further efforts to 
obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  

The Veteran's August 1, 2005 VA treatment records indicate 
that he was to undergo an MRI for his back.  MRI results are 
not in the claims file, and the Veteran's representative 
wrote in the April 2010 statement that the Veteran believes 
he had an MRI for his back and knees in August 2005.  The 
record does not contain VA treatment records beyond August 1, 
2005.  Therefore, it is necessary to obtain more recent VA 
treatment records before the claim can be decided on the 
merits.  See 38 U.S.C.A. § 5103A(b)(3).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the agency of 
original jurisdiction (AOJ) to obtain any 
additional evidence, not already of 
record, which pertains to the claims for 
service connection for a back disorder and 
left knee disorder and whether new and 
material evidence has been submitted to 
reopen the previously denied claims of 
service connection for hypertension and 
right knee arthralgia.  Invite the Veteran 
to submit all pertinent evidence in his 
possession, and explain the types of 
evidence that it is his ultimate 
responsibility to submit.

2.  The AOJ should request a copy of the 
records which were the basis of SSA's 
determination that the Veteran is disabled 
under SSA criteria, to include medical and 
examination reports.  Attempts to obtain these 
records should be in accordance with 
38 U.S.C.A. § 5103A(b)(3) and implementing 
regulations.

3.  The AOJ should request the Veteran's 
STRs from the National Personnel Records 
Center.  Attempts to obtain these records 
should be in accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing 
regulations. 

4.  The AOJ should request the Veteran's 
VA treatment records from August 2005 to 
the present.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  









	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
Kristi Barlow
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


